DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ALFONSO RAZZ,
                                  Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D16-2400

                               [April 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 50-2014-CF-000570-
AXXX-MB.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

           ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

    This case is before us on remand from the Florida Supreme Court of
Florida for reconsideration following its decision in State v. Lewars, 259
So. 3d 793 (Fla. 2018). In Lewars, the supreme court disapproved of our
decision in Taylor v. State, 114 So. 3d 355 (Fla. 4th DCA 2013), which we
relied on in our prior opinion in this case. Because appellant was released
from county jail in the three-year period preceding the qualifying offenses,
he was not a prison releasee reoffender and resentencing is required
pursuant to Lewars. See 259 So. 3d at 802.

   Reversed and remanded.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                           *          *           *

              No motions for rehearing will be entertained.